Case 1:19-cv-02432-ARR-JO Document 29 Filed 08/13/19 Page 1 of 9 PageID #: 166




Writer’s email: David@iLawco.com




                                                    August 13, 2019


VIA ECF
Hon. Allyne R. Ross
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201


                    Runs Like Butter Inc. v. MVI Systems LLC and Samuel Taub
                                      19-cv-2432 (ARR) (JO)


Dear Judge Ross:

         I am counsel for plaintiff Runs Like Butter Inc. d/b/a ButterflyMX in the referenced
action and write pursuant to Your Honor’s Individual Practices and Rules to request a pre-motion
conference on plaintiff’s application to seek an attachment of defendants’ assets and potentially
file an amended complaint adding a cause of action for fraudulent transfer.

        On August 8, 2019, defendant Samuel Taub (the president of the corporate defendant
MVI Systems LLC) sent an unprompted message to the CEO of plaintiff ButterflyMX, Cyrus
Claffey via LinkedIn messenger threatening that Defendant MVI Systems was going to be
“liquidat[ed]” on Monday and that soon “there will be nothing left.” See attached Exhibit 1.

        Yesterday, the undersigned wrote to counsel for defendants, Max Moskowitz, requesting
that defendants provide adequate assurances that they will not carry through with their threatened
“liquidat[ion].” See attached Exhibit 2. Mr. Moskowitz refused to provide such assurances. On
the contrary, he stated that his client was possibly “going out [of] business” and that regarding
the “reorganization of its business, there is some truth to Taub’s statement about MVI Systems.”
Bizarrely, Mr. Moskowitz classified Mr. Taub’s intended actions not as a fraudulent conveyance,
but as mere “false advertising.” A true and correct copy of Mr. Moskowitz’ response is attached
hereto as Exhibit 3.
Case 1:19-cv-02432-ARR-JO Document 29 Filed 08/13/19 Page 2 of 9 PageID #: 167




        Under the circumstances, defendants’ threatened actions would constitute a fraudulent
conveyance, entitling plaintiff to an attachment of defendants’ assets. Pursuant to Fed R. Civ. P.
64, “throughout an action, every remedy is available that, under the law of the state where the
court is located, provides for seizing a person or property to secure satisfaction of the potential
judgment.” In New York, CPLR § 6212(a) provides that in order to be entitled to an order of
attachment, Plaintiff must show that (i) there is a cause of action; (ii) it is probable that Plaintiff
will succeed on the merits; (iii) one or more grounds for attachment provided in CPLR § 6201
exist; and (iv) the amount demanded from the defendants exceeds all counterclaims known to
Plaintiff. CPLR § 6201 provides, in pertinent part: “An order of attachment may be granted in
any action . . . where the plaintiff has demanded and would be entitled, in whole or in part, or in
the alternative, to a money judgment against one or more defendants, when: . . . 3. the defendant,
with intent to defraud his creditors or frustrate the enforcement of a judgment that might be
rendered in plaintiff's favor, has assigned, disposed of, encumbered or secreted property, or
removed it from the state or is about to do any of these acts.”

         Applying these standards, plaintiff is entitled to an order of attachment. As the Court
stated in the proceedings regarding plaintiff’s application for a temporary restraining order and
preliminary injunction, defendants’ actions as alleged in the complaint appear to be a “direct
violation of the statute, as I understand it. So this is not something worth fighting over.”
(Transcript of Proceedings, April 30th, 2019, 12:30 p.m. at 10). Pursuant to the applicable
statute, 15 U.S.C. § 1125, plaintiff may, instead of actual damages, elect an award of statutory
damages of up to $100,000 per domain name (i.e., $500,000 in this case which involves five
domain names). Defendants have asserted no counterclaims nor meritorious affirmative
defenses. Finally, defendants’ own words, as confirmed by their counsel, is that they will be
imminently “liquidating the company” such that “there will be nothing left” for the enforcement
of any judgment in plaintiff’s favor.

        Moreover, the circumstances of defendants’ sudden, inexplicable “liquidation” contain
several “badges of fraud” that lead to no other conclusion but that defendants are acting with
intent to defraud their creditors or frustrate the enforcement of a judgment in this case. Ostashko
v. Ostashko, No. 00–CV–7162 (ARR), 2002 WL 32068357, at *18 (E.D.N.Y. Dec 12, 2002).
Here, the proposed “liquidation” appears to be hastily made not in the usual course of business;
the transfer is for all or substantially of defendants’ assets; there is clearly an inadequacy of
consideration such that defendants are threatening that “there will be nothing left” to pay any
judgment; and defendants are planning their “liquidation” in the face of the current lawsuit and
another suit for similar intellectual property violations in the Southern District of New York
(Gateguard, Inc. v. MVI Systems LLC, No. 19-cv-02472 (RA)).

         Accordingly, plaintiff requests a pre-motion conference on its intended motion for
attachment of defendants’ assets. To the extent defendant has (as threatened) already effectuated
their intended fraudulent transfer, plaintiff seeks leave to amend its complaint and attach the
assets that have been conveyed to the transferee party. To that end, plaintiff respectfully requests
that the Court direct defendants to produce all documents and communications related to the
threatened “liquidati[on of] the company” as referenced in Mr. Taub’s message. Such



                                                   2
Case 1:19-cv-02432-ARR-JO Document 29 Filed 08/13/19 Page 3 of 9 PageID #: 168



documents would necessarily include communications defendants had with their counsel about
same, given the “crime-fraud exception” to the attorney-client privilege.


                                                 Respectfully submitted,

                                                 /s/ David D. Lin
                                                 David D. Lin


cc: Counsel for Defendants (via ECF)




                                             3
Case 1:19-cv-02432-ARR-JO Document 29 Filed 08/13/19 Page 4 of 9 PageID #: 169




From: Samuel Taub <hit-reply@linkedin.com>
Date: August 8, 2019 at 8:05:05 AM EDT
To: Cyrus Claffey <████████@gmail.com>
Subject: Message replied: RE: Offer
Reply-To: Samuel Taub <45e46b2f-d2fb-4d06-833d-6f408e8783d5@reply.linkedin.com>




         Open Profile: You have a new message


         Date: 8/8/2019
         Subject: RE: Offer


           Cyrus, since you aren’t answering me, I will make this very clear.

           We are liquidating the company this coming Monday, so if you want to accept
           the offer we proposed to your lawyer, then you will need to do it beforehand.

           Otherwise there will be nothing left.

           Your choice.



           View Message



      You are receiving InMail/Open Profile notification emails. Unsubscribe
      This email was intended for Cyrus Claffey (CEO at ButterflyMX). Learn why we included this.
      If you need assistance or have questions, please contact LinkedIn Customer Service.
      © 2019 LinkedIn Corporation, 1000 West Maude Avenue, Sunnyvale, CA 94085. LinkedIn
      and the LinkedIn logo are registered trademarks of LinkedIn.




                                                                           Exhibit 1
Case 1:19-cv-02432-ARR-JO Document 29 Filed 08/13/19 Page 5 of 9 PageID #: 170




Writer’s email: David@iLawco.com




                                                       August 9, 2019


By Email
Max Moskowitz
Ostrolenk Faber LLP
845 Third Avenue, New York, NY 10022
mmoskowitz@ostrolenk.com


                   Runs Like Butter Inc. d/b/a ButterflyMX, v. MVI Systems et al.
                            Civil Case No. 1:19-cv-02432 (ARR) (JO)


Dear Mr. Moskowitz:

        As you know, this office represents Runs Like Butter Inc. d/b/a ButterflyMX
(“ButterflyMX”) in the above-referenced action. We write to inform you of certain
communications that your client, Samuel Taub, sent to the CEO of ButterflyMX, Cyrus Claffey,
in connection with this lawsuit. These communications are deeply concerning as they indicate
that your client is about to perpetrate a fraud on the Court while he is subject to its jurisdiction.
We are further troubled to the extent that you or your firm has had any role in advising your
client of taking these actions.

        On August 8, 2019, Mr. Taub wrote to Mr. Claffey via LinkedIn messenger that
Defendant MVI Systems was going to be “liquidat[ed]” on Monday (August 12) and that
ButterflyMX would need to accept the settlement offer proposed by you before then—“otherwise
there will be nothing left.” A true and correct copy of the August 8 communication is attached
hereto.

       Your client’s threatened actions are clearly intended to be a fraudulent transfer, as his
own words indicate that his proposed liquidation is calculated to hinder, delay, or defraud his
present and future creditors, including ButterflyMX. The risk that your clients will fraudulently


                                                                                 Exhibit 2
Case 1:19-cv-02432-ARR-JO Document 29 Filed 08/13/19 Page 6 of 9 PageID #: 171



dissipate any assets that could be used to make ButterflyMX whole is underlined by their
flagrant and fraudulent actions to date, including:

       •   using the infringing domains in connection with a redirecting scam to his own
           competing website;
       •   using a privacy protection service to shield his identity as the registrant of the domain
           names at issue;
       •   concealing the fact that he had two other infringing domain names even after being
           ordered by the Court to turn them over to plaintiff.

These “badges of fraud,” along with the highly deceitful circumstances of your client’s proposed
transaction, give rise to a presumption of fraudulent intent. See, e.g., In re Saba Enters., 421
B.R. 626, 643 (Bankr. S.D.N.Y. 2009). Accordingly, if your client does liquidate its assets on
Monday, or anytime thereafter, those assets will be clawed back if a judgment is awarded in
ButterflyMX’s favor. We also note that under N.Y. Debt. & Cred. L. §§ 276 and 276-a, our
client would be entitled to all attorneys’ fees involved in enforcing the judgment against the
transferee entity, or against Mr. Taub personally. It should be also noted that Mr. Taub is
individually named in this lawsuit and any judgment can, and will be, collected against him
regardless of any transfer.

         Further, we note that communications between you and your clients concerning any
fraudulent transfer are not protected by the attorney-client privilege. See, e.g., Secs. Inv. Prot.
Corp. v. Bernard L. Madoff Inv. Secs. LLC, 319 F.R.D. 100 (S.D.N.Y. 2017) (“because the
Trustee has established that there is substantial reason to believe that Ms. Crupi was seeking
advice from Guston & Guston in furtherance of actual or planned fraudulent activity, the Trustee
is entitled to the production of the documents that would otherwise be privileged concerning the
Defendants’ purchase of the Mantoloking house”). Should your client carry out his fraudulent
transfer, we will seek to compel you to produce all of your pertinent communications with him
on this matter.

         Finally, we feel it is our professional duty to refer you, as defendants’ counsel, to the
New York Rules of Professional Conduct governing this situation. Under R.P.C. 1.2(d), “A
lawyer shall not counsel a client to engage, or assist a client, in conduct that the lawyer knows is
illegal or fraudulent.” See In re Lowell, 14 A.D.3d 41, 45, 784 N.Y.S.2d 69 (1st Dept. 2004)
(finding a violation of R.P.C. 1.2(d), 8.4(d), among others, for attorney’s assistance in client’s
fraudulent transfer).

        Accordingly, we must demand that you confirm your understanding of your and your
client’s obligations as stated above, that you have informed your client of his duty not to
dissipate his assets, and that he has provided adequate assurances that he will not carry through
with his threatened “liquidat[ion].” We request that you provide us with written confirmation of
the above by Monday, August 12, at noon, or we will bring this matter to the Court’s attention
and seek all available remedies, including a constructive trust against your client’s personal and
business assets.




                                                 2
Case 1:19-cv-02432-ARR-JO Document 29 Filed 08/13/19 Page 7 of 9 PageID #: 172



We look forward to your response.


                                          Very truly yours,



                                          David D. Lin




                                      3
8/13/2019                             Lewis & Lin, LLC
            Case 1:19-cv-02432-ARR-JO Document       29Mail Filed
                                                            - RE: MVI Systems / Samuel
                                                                   08/13/19       Page Taub
                                                                                          8 of 9 PageID #: 173


                                                                                                 David Lin <david@ilawco.com>



  RE: MVI Systems / Samuel Taub
  Max Moskowitz <mmoskowitz@ostrolenk.com>                                                Mon, Aug 12, 2019 at 9:35 AM
  To: "David D. Lin" <david@ilawco.com>
  Cc: Lauren Valli <lauren@ilawco.com>, Carol Kupferberg <ckupferberg@ostrolenk.com>, Max Moskowitz
  <mmoskowitz@ostrolenk.com>, Ariel Peikes <apeikes@ostrolenk.com>


    Dear David,



    I am responding herein to your le er of Friday August 8th.



    Firstly, I knew nothing about the LinkedIn message from Samuel Taub to your client, prior to receiving your above-
    men oned le er.



    But regardless, and far more importantly, I am at a loss understanding your le er. Please explain where you discern
    “fraud” cognizable at law, in my client telling your client, to spur him to engage in se lement discussions, that MVI
    Systems is closing “Monday.”



    Personally, I have been exposed to hundreds of “going out business” sales pitches, with these companies remaining
    live and well for years. These companies may have engaged in “false adver sing” but certainly not in “FRAUD.” I have
    seen many adver sers sta ng (falsely) “we have only 10 pieces le in inventory.” This is not legal “fraud.” Nor does
    my client’s statement amount to “false adver sing” given it was not made to the public.



    If you disagree, your op on is to take your allega on to the Court. But before you do so, I will share with you, based
    on what I heard from my client (yesterday) about a reorganiza on of its business, there is some truth to Taub’s
    statement about MVI Systems, Inc.



    If you want to inject a “fraud” cause of ac on, you must do so formally. We shall oppose your mo on to amend the
    pleadings.



    You also wrote to me about se lement on August 2nd. I will respond in a separate email.



    Regards,


                                                                                               Exhibit 3
    Max Moskowitz

https://mail.google.com/mail/u/1?ik=d34b86106d&view=pt&search=all&permmsgid=msg-f%3A1641668357700726175&simpl=msg-f%3A16416683577… 1/2
8/13/2019                             Lewis & Lin, LLC
            Case 1:19-cv-02432-ARR-JO Document       29Mail Filed
                                                            - RE: MVI Systems / Samuel
                                                                   08/13/19       Page Taub
                                                                                          9 of 9 PageID #: 174
    Ostrolenk Faber LLP

    845 Third Avenue, New York, NY 10022
    Telephone: (212) 596-0500



    From: David D. Lin [mailto:david@ilawco.com]
    Sent: Friday, August 09, 2019 3:58 PM
    To: Max Moskowitz
    Cc: Ariel Peikes; Lauren Valli
    Subject: MVI Sytems / Samuel Taub



    Max:



    Please see attached.



    Best regards,

    David Lin




    David D. Lin

    Lewis & Lin LLC
    81 Prospect Street, Suite 8001 | Brooklyn, NY 11201
    office (718) 243-9323 | fax (718) 243-9326 | direct (718) 243-9325
    iLawco.com | TrademarkAttorneys.com | Defamation.nyc



    This electronic message transmission contains information from this law firm which may be confidential or privileged.
    The information is intended to be for the use of the individual or entity named above. If you are not the intended
    recipient, be aware that any disclosure, copying, distribution or use of the contents of this information is prohibited.




https://mail.google.com/mail/u/1?ik=d34b86106d&view=pt&search=all&permmsgid=msg-f%3A1641668357700726175&simpl=msg-f%3A16416683577… 2/2
